DETAILED ACTION
The present application is related to International Application No. PCT/US2020/063903.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: “Group I (e.g., Claims 1-18), and Species A(i) (e.g., Claims 2-3), B(iv) (e.g., Claims 7-8), C(v) (e.g., Claim 12), and D(vii) (e.g., Claim 14)” in the reply filed on July 25, 2022 is acknowledged.
Claims 4-6, 13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. (US 2015/0337633).
Claim 1. A filter plug, comprising: 
a filtration skeleton; and 
a degradable material in contact with the filtration skeleton, the filtration skeleton and degradable material configured to lodge within a port in a wellbore, and thus substantially plug the port when the degradable material remains intact with the filtration skeleton and allow the filtration skeleton to filter particulate matter as fluid passes there through when the degradable material no longer remains intact with the filtration skeleton
Legrand discloses a filter puck (32) having a filtering element (48) comprising a dissolvable membrane (96) at one or both of a first end (44) and a second end (46) of the filter puck (32), wherein: the filter puck (32) is received in an aperture (24); the dissolvable membrane (96) is dissolvable in presence of downhole fluids over time such that production fluids do not enter an interior (18) of a filtering tubular (12) for a predetermined period of time; and wherein when the dissolvable member (96) is dissolved, the filtering element (48) remains intact and fluids may pass through the filtering element (48) (Fig. 4; [0016] – [0018]).
Legrand does not expressly disclose the terminology as instantly claimed: a filtration skeleton.  However, Legrand does disclose a bead pack (50) that blocks sand from entering an interior of the filtering tubular (12), and is bonded stainless steel beads (52) having a brazed construction (Figs. 3-4; [0017]; Claim 3).  Therefore, Legrand renders obvious the claimed invention.
Claims 2-3. Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitations: wherein the filtration skeleton is a metal foam (Claim 2); … wherein the metal foam is an open cell metal foam (Claim 3); Legrand discloses that the bead pack (50) may be bonded stainless steel beads (52) having a brazed construction (Fig. 3; [0017]).
Claims 9-11. Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitation(s): 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 140 mesh (Claim 9); 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 80 mesh (Claim 10); 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 40 mesh (Claim 11);
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the porosity / mesh screen size(s) of the filtering element in Legrand to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 18. Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitation: wherein the degradable material is configured to remain intact for at least 1 hour, Legrand discloses that the dissolvable membrane (96) may be dissolvable for a predetermined period of time (Fig. 4; [0018]). 

Claims 7-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. (US 2015/0337633) in view of Loh et al. (US 2020/0088012).
Claim 7. Legrand renders obvious The filter plug as recited in Claim 1.  Legrand does not expressly disclose wherein the filtration skeleton comprises a collection of separate interconnected elements.  However, Legrand does disclose that the filtering element (48) includes a bead pack (50) or bead screen including a matrix of bonded beads (52) that blocks sand from entering an interior of the filtering tubular (12), wherein the bead pack (50) may be bonded stainless steel beads (52) having a brazed construction (Figs. 3-4; [0017]; Claim 3).  Moreover, Loh teaches filtering within a wellbore using an expandable screen mesh (60), wherein the screen mesh comprises metal wires and a degradable material (167) (Fig. 4; Claim 5), wherein the degradable material can be coated or molded on metal wires that form the screen mesh, alternatively or in addition, the screen mesh can comprise wires that are formed of a degradable material ([0020]).  Loh further teaches that the metal wires (161, 163, 165) can be connected to form the screen mesh (60) ([0021]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the filtering element in Legrand with independent and interconnected metal materials, as taught by Loh, in order to allow a first set of wires having solid connections or rigid connections to provide strength to the screen mesh while utilizing another set of wires having flexible connections to allow the screen mesh to be deployed from an unexpanded form to an expanded form, if desirable downhole ([0021]).
Claim 8. Legrand in view of Loh teach The filter plug as recited in Claim 7.  Regarding the limitation: wherein the collection of separate interconnected elements is a self-assembling collection of separate interconnected acicular elements; Legrand discloses that the bead pack (50) may be bonded stainless steel beads (52) having a brazed construction, and can be formed of many materials such as ceramic, glass, and other metals by sintering or bonding (Fig. 3; [0017]).  
Claim 12. Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitation: wherein the degradable material is a matrix of degradable material substantially filling the filtration skeleton; Loh teaches that a degradable material (167) is injected to fill cavities inside a molding fixture (164) of a screen mesh (Fig. 4; [0022]). 
Claim 14: Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitation: wherein the degradable material is polyurethane, Loh teaches that the degradable material (167) may comprise a polymeric material such as a polyglycolic acid, a polylactic acid, a polyurethane, and a polyvinyl acetate ([0034]). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand et al. (US 2015/0337633) in view of Dusterhoft et al. (US 2009/0173490).
Claims 9-11. Legrand renders obvious The filter plug as recited in Claim 1.  Regarding the limitation(s): 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 140 mesh (Claim 9); 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 80 mesh (Claim 10); 
wherein the filtration skeleton includes a porosity operable to filter particulate matter having a maximum dimension of at least 40 mesh (Claim 11); 
Dusterhoft teaches a filter media (52) with a porosity of mesh sizes, wherein the sizes of a filter media (52) may be 20, 30, and 40 standard mesh sizes (Fig. 7A; [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the porosity of the filtering element in Legrand with the mesh ranges, as taught by Dusterhoft, in order to filter predetermined particulate sizes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674